*1249OPINION.
Arundell:
The first issue, involving the proper treatment of selling costs incident to the sale of real estate where the taxpayer is not a dealer and reports the profit on the installment method, is governed by our decision in the case of Mrs. E. A. Giffin, 19 B. T. A. 1243, and must be decided against the petitioner.
The second issue is whether petitioner is entitled to deduct as a loss in 1925 his share of the cost of land purchased in that year by a syndicate of which he was a member. This question must also be decided adversely to petitioner’s claim on authority of A. J. Schwartzler Co., 3 B. T. A. 535, where we held that “ a taxpayer may not deduct as a loss the cost of real estate and improvements, the title to which it retains.” See also Consolidated Brielc Co., 17 B. T. A. 831. Petitioner testified that 100 acres of the land were reacquired by the former owner, Butler or Butler Brothers, by foreclosure or otherwise upon the failure of the Mizner Development Corporation to complete payment. There is no evidence as to when this occurred or any of the surrounding circumstances. Because of the lack of evidence we have made no findings concerning the reacquisi*1250tion and we are unable to say that it resulted in any loss to petitioner in the taxable year.

Decision will be entered for the respondent.